                                                                       1

                                                                       2

                                                                       3

                                                                       4

                                                                       5

                                                                       6

                                                                       7                           IN THE UNITED STATES DISTRICT COURT

                                                                       8                   IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                                                       9                                      SAN FRANCISCO DIVISION

                                                                      10   PLEXXIKON, INC.,                                  Case No. 4:17-CV-04405 HSG
U NITED S TATES D ISTRICT C OURT
                            For the Northern District of California




                                                                      11                         Plaintiff,                  [PROPOSED] ORDER GRANTING
                                                                                                                             ADMISSION OF ATTORNEY
                                                                      12          v.                                         PRO HAC VICE

                                                                      13   NOVARTIS PHARMACEUTICALS
                                                                           CORPORATION,
                                                                      14
                                                                                                 Defendant.
                                                                      15

                                                                      16          Paul M. Schoenhard, an active member in good standing of the bar of Virginia (Va Bar

                                                                      17   No. 65915) and the District of Columbia (DC Bar No. 487773), whose business address and

                                                                      18   telephone number is McDermott Will & Emery LLP, 500 N. Capitol Street, N.W., Washington

                                                                      19   D.C. 20001, (202) 756-8000, having applied in the above-entitled action for admission to practice

                                                                      20   in the Northern District of California on a pro hac vice basis, representing Defendant Novartis

                                                                      21   Pharmaceuticals Corporation,

                                                                      22          IT IS HEREBY ORDERED THAT the application is granted, subject to the terms and

                                                                      23   conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate appearance pro hac

                                                                      24   vice. Service of papers upon and communication with co-counsel designed in the application will

                                                                      25   constitute notice to the party. All future filings in this action are subject to the requirements

                                                                      26   contained in General Order No. 45, Electronic Case Filing.

                                                                      27
                                                                           DATED:         6/27/2019                    By:
                                                                      28                                                                Hon. Haywood S. Gilliam, Jr.
                                                                                                                                         ORDER RE PRO HAC VICE APPLICATION
                                                                                                                                                             [SCHOENHARD]
                                                                                                                                               CASE NO. 4:17-CV-04405 HSG
                                                                   1                                         United States District Court Judge
                                                                       DM_US 159483597-1.067268.0040
                                                                   2

                                                                   3

                                                                   4

                                                                   5

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
M C D ERMOTT W ILL & E MERY LLP




                                                                  12
                                  ATTORNEYS AT LAW
                                                     MENLO PARK




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                              PRO HAC VICE APPLICATION [STEINDLER]
                                                                                                       -2-                 CASE NO.. 3:17-CV-01815
